Citation Nr: 0332643	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-15 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE


Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for back and lower extremity impairment resulting 
from treatment at a Department of Veterans Affairs medical 
facility in January 1997.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from October 1957 to 
May 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.


FINDING OF FACT

A current disability or additional disability claimed as back 
and lower extremity impairment as a result of medical 
treatment by the Department of Veterans Affairs is not 
demonstrated by objective clinical evidence.


CONCLUSION OF LAW

Impairment of the back and lower extremities resulting from 
treatment by the Department of Veterans Affairs is not 
established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.358 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

A VA operation report indicates that the veteran underwent a 
hemorrhoidectomy in January 1997.  

A March 1997 report from St. Elizabeth Medical Center 
indicated that the veteran was seen for complaints of back 
pain going into his legs, onset reported as about 2 weeks 
earlier, history of hemorrhoidectomy about 2 months 
previously was noted.  The assessment was acute sciatica.

A letter dated August 1997 from the veteran's VA physician 
indicated that the veteran received a hemorrhoidectomy of 
grade III anal hemorrhoids.  It was noted that post procedure 
the veteran was unable to work secondary to rectal pain from 
January to February 1997.  The physician indicated that at 
the present, the veteran had no physical limitations 
secondary to his hemorrhoidectomy and could return to work, 
if not working already.  A VA progress note dated November 
1997 indicated that the veteran complained of paresthesia of 
the soles of the feet since getting an epidural one year ago.

A January 1998 VA EMG study noted that the veteran complained 
of a paresthesia of the soles of the feet and legs.  The 
study impression was normal.  

VA progress notes dated from May 1998 to August 2002 show 
that the veteran complained of neuropathy post epidural he 
received for hemorrhoid surgery and symptoms of burning, 
tingling feet.  The veteran also indicated that his feet were 
cold.  An April 2001 nerve conduction study showed no 
abnormality.  The needle EMG did not demonstrate any 
spontaneous activity.  A normal study was noted.  There was 
no electrophysiologic evidence of a polyneuropathy.  A 
September 2001 neurology note indicated that the veteran 
reported a three-year history of numbness and tingling in the 
lower extremities.  There were no symptoms of weakness, 
disequilibrium, dementia, weight loss, dry mucus membranes, 
or excessive intake of B6.  The examination was remarkable 
for diminished ankle jerks, and a gradient loss of pinprick 
and light touch in a stocking distribution.  EMG study 
revealed sensory neuropathy.  The assessment was 
polyneuropathy of unclear etiology.  An October 2001 
neurology note indicated an assessment of sensory neuropathy 
of undetermined etiology; possibly due to hypothyroidism.

A May 2002 VA neurology clinic visit indicated that the 
veteran's chief complaint was tingling pain and numbness in 
the feet.  It was noted that the veteran returned in a 
follow-up of small fiber sensory neuropathy of undetermined 
etiology.  The examiner indicated that since the veteran's 
last visit, the veteran had not reported any significant 
changes in the distribution and intensity of his pain.  The 
examination showed strength was 5/5 distally and proximally 
in the upper and lower extremities.  His reflexes were 
preserved.  Sensory examination remained unchanged in terms 
of hyperplastic sensation in the feet.  Romberg sign was 
negative.  It was noted that the EMG study was unremarkable 
for large fiber sensory neuropathy.  The assessment was 
painful sensory neuropathy of unclear etiology; possibly 
related to hypothyroidism versus cryptogenic.  

A December 2002 letter from E.A.S., D.C., indicated that the 
veteran was seen in March 1997 complaining of extreme low 
back and bilateral leg pain that seemed worse on the right 
side.  The veteran reported having a hemorrhoidectomy two 
months prior and had a spinal block.  The veteran indicated 
that it was only since the epidural injection in 1997 where 
he had bilateral leg and foot involvement including numbness, 
coldness, and tingling.  The chiropractor opined that it 
would seem logical based on the information of the veteran's 
past history as well as his current history since 1997, that 
the epidural block did in fact cause some bilateral foot 
problems.  

An April 2003 VA peripheral nerves examiner reviewed the 
veteran's C-file, to include the December 2002 opinion by the 
veteran's private chiropractor.  The examiner indicated that 
based on reviewing the veteran's file and outpatient medical 
records, he concluded that the veteran's symptoms of low back 
pain and numbness in the lower extremities were very unlikely 
to be related to hemorrhoidectomy and epidural injection in 
1997.  The examiner indicated that the reason for such 
decision stemmed from the following facts:

1.  The veteran's symptoms of numbness in the feet were 
consistent with peripheral neuropathy, which was a disease 
that affected the distal peripheral nerves.  It was very 
unlikely for peripheral neuropathy to be a manifestation of 
hemorrhoidectomy or epidural injection.

2.  The most complications of epidural injection and 
hemorrhoidectomy were:

a.  Myelopathy and polyradiculopathy (cauda equina syndrome) 
secondary to involvement of the nerve root and the spinal 
cord by epidural injection.

b.  Obturator or femoral neuropathy due to lithotomy position 
during hemorrhoidectomy procedure.

3.  Reviewing the postoperative reported showed no symptoms 
of radiculopathy, or myelopathy.

4.  The veteran had undergone a formal neurological 
examination by Neurology Service.  The neurological 
examination was unremarkable for any symptoms or signs of 
myelopathy and radiculopathy such as incontinence, muscle 
weakness, reflex asymmetry, difficulty walking, or radicular 
back pain.  The only findings on neurological examination 
were diminished ankle jerks and distal sensory loss 
consistent with small fiber polyneuropathy.  

5.  Finally, multiple EMG studies showed no evidence of nerve 
injury or root injury (radiculopathy).  The EMG study on 
April 2001 tested the paraspinal muscles and was negative for 
any radiculopathy; it should be noted that the lumbosacral 
paraspinals were the first muscles to be involved in patients 
with root injury.  This was a negative study.  Therefore, the 
veteran did not have any evidence to support his claim for 
peripheral symptoms resultant from back injury during 
epidural injection, or hemorrhoidectomy.

Criteria

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable in the instant case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

It is noted that the RO has provided the veteran with express 
notice of what information or evidence was needed from the 
veteran, what information or evidence the VA would get for 
the veteran, what the veteran could do to help with his 
claim, and where the veteran was to send the information or 
evidence.  The veteran was mailed this correspondence in 
November 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The letter informed the veteran 
that he needed to respond to VA within 60 days from the date 
the letter was issued with information regarding the medical 
records or other supportive evidence he desired to have VA 
obtain for him.  During the course of the appeal the case of 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), was decided by the United States Court of Appeals 
for the Federal Circuit (hereinafter "Federal Circuit").  
The Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  It is observed in 
this case that the veteran was issued with notice of the 
duty-to-assist provisions November 2001, two years prior to 
the date of this Board decision, and that the veteran 
submitted additional medical evidence after that date.  The 
veteran also requested a personal hearing, which was 
scheduled in December 2002; however, the veteran cancelled 
his hearing.  The veteran also submitted a statement in 
December 2002 in which he explained his pain after surgery 
and that he was placed on mind altering drugs and the VA 
conducted nerve testing.  The veteran asserted that his 
epidural in 1997 was the cause of his pain, burning, and cold 
feet.  For these reasons, the veteran was not disadvantaged 
as a result of the application of 38 C.F.R. § 3.159(b)(1).

In conclusion, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
for entitlement to compensation benefits under 38 U.S.C.A. § 
1151 (West 2002) for back and lower extremity impairment 
resulting from treatment at a Department of Veterans Affairs 
medical facility in January 1997.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate 
his claim during the course of this appeal.  He also has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate this claim, and he has been notified of VA's 
efforts to assist him.  (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim for 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for back and lower extremity impairment.  For 
these reasons, further development of this issue is not 
necessary to meet the requirements of 38 U.S.C.A. §§ 5103 and 
5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The standard of review 
for cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. at 
54.

Because the veteran filed his claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 for impairment of the 
back and lower extremities in March 2001, the version of 38 
U.S.C.A. § 1151 enacted by § 422(a) of Pub. L. No. 104-204, 
which became effective October 1, 1997, applies to his claim.  
See VAOPGCPREC 40-97.

Effective from October 1, 1997, 38 U.S.C.A. § 1151 (West 
2002) provides in relevant part as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service[]connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable . . .

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358 (2003).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b) (2003).

It is necessary to show that additional disability actually 
resulted from such disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, and that the additional 
disability was not merely coincidental therewith.  The mere 
fact of aggravation, alone, will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury suffered as a result of 
hospitalization, an examination, or medical or surgical 
treatment.  See 38 C.F.R. § 3.358(c)(1) and (2) (2003).

Analysis

Although the veteran's chiropractor in December 2002 opined 
that based on the information of his past history as well as 
his current history since 1997 that the epidural block did in 
fact cause some bilateral foot problems, the chiropractor did 
not provide a medical rationale for the opinion.  After 
reviewing the claims file, the April 2003 VA examiner opined 
that the veteran did not have any evidence to support his 
claim for peripheral symptoms resultant from back injury 
during epidural injection, or hemorrhoidectomy.  The VA 
physician cited medical rationale for his opinion.  

In conclusion, the proximate cause of the veteran's claimed 
disabilities was not carelessness, negligence, lack of proper 
skill, or error in judgment or similar instance of fault of 
the VA in furnishing medical care.  Accordingly, entitlement 
to benefits under the provisions of 38 U.S.C.A. § 1151 for 
back and lower extremity impairment resulting from treatment 
at a Department of Veterans Affairs medical facility in 
January 1997 is not established.




ORDER

The claim for benefits pursuant to 38 U.S.C.A. § 1151 for 
back and lower extremity impairment is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



